Citation Nr: 0907366	
Decision Date: 02/27/09    Archive Date: 03/05/09

DOCKET NO.  06-08 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for vaginitis with 
removal of the uterus and fibroid tumors.  

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a left foot 
disability.  

3.  Entitlement to service connection for a rash on the 
bilateral feet.  

4.  Entitlement to service connection for low back arthritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1981 to June 
1981 and from November 1990 to June 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2005 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that declined 
to reopen the Veteran's claims for service connection for 
vaginitis with removal of the uterus and fibroid tumors and a 
left foot disability and denied the Veteran's claims for 
service connection for a rash on the bilateral feet and low 
back arthritis.  


FINDINGS OF FACT

1.  The claim for service connection for vaginitis with 
removal of the uterus and fibroid tumors was previously 
denied in an April 2003 RO decision.  The Veteran did not 
appeal that decision.  

2.  Evidence received since the last final decision in April 
2003 relating to service connection for vaginitis with 
removal of the uterus and fibroid tumors is cumulative or 
redundant and does not raise a reasonable possibility of 
substantiating the claim.  

3.  The claim for service connection for a left foot 
disability was previously denied in an April 2003 RO 
decision.  The Veteran did not appeal that decision.  

4.  Evidence received since the last final decision in April 
2003 relating to service connection for a left foot 
disability is cumulative or redundant and does not raise a 
reasonable possibility of substantiating the claim.  

5.  The Veteran does not have a current diagnosis of a rash 
on the bilateral feet.  

6.  The Veteran does not have a current diagnosis of low back 
arthritis.  


CONCLUSIONS OF LAW

1.  The April 2003 RO decision that denied service connection 
for vaginitis with removal of the uterus and fibroid tumors 
is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. 
§§ 3.104(a), 3.160(d), 20.302, 20.1103 (2008).

2.  New and material evidence has not been submitted to 
reopen a claim for service connection for vaginitis with 
removal of the uterus and fibroid tumors.  38 U.S.C.A. §§ 
5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2008). 

3.  The April 2003 RO decision that denied service connection 
for a left foot disability is final.  38 U.S.C.A. § 7104 
(West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 
(2008).

4.  New and material evidence has not been submitted to 
reopen a claim for service connection for a left foot 
disability.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. 
§ 3.156 (2008). 

5.  The Veteran's claimed rash on the bilateral feet was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2008).  

6.  The Veteran's claimed low back arthritis was not incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2008).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence 

In an April 2003 rating decision, the RO denied the Veteran's 
claims for service connection for vaginitis with removal of 
the uterus and fibroid tumors and a left foot disability.  
The RO declined to reopen the Veteran's claims for service 
connection for vaginitis with removal of the uterus and 
fibroid tumors and a left foot disability in August 2005.  
While the RO found that new and material evidence had not 
been submitted to reopen the Veteran's claims for service 
connection for vaginitis with removal of the uterus and 
fibroid tumors and a left foot disability, the Board must 
still consider the question of whether new and material 
evidence has been received because it goes to the Board's 
jurisdiction to reach the underlying claims and adjudicate 
the claims de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  
If the Board finds that no such evidence has been offered, 
that is where the analysis must end.  

In a decision dated in April 2003, the RO denied the 
Veteran's claims for service connection for vaginitis with 
removal of the uterus and fibroid tumors and a left foot 
disability.  A finally adjudicated claim is an application 
which has been allowed or disallowed by the agency of 
original jurisdiction, the action having become final by the 
expiration of one year after the date of notice of an award 
or disallowance, or by denial on appellate review, whichever 
is the earlier.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 
38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2008).  Thus, the 
April 2003 rating decision became final because the Veteran 
did not file a timely appeal.  

The claims for entitlement to service connection for 
vaginitis with removal of the uterus and fibroid tumors and a 
left foot disability may be reopened if new and material 
evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 
(1991).  The Veteran filed this application to reopen her 
claims in February 2005.  Under the applicable provisions, 
new evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with the previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claims.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claims sought to be reopened, and must raise a 
reasonable possibility of substantiating the claims.  
38 C.F.R. § 3.156(a) (2008).  In determining whether evidence 
is new and material, the credibility of the new evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

The evidence before VA at the time of the prior final denial 
consisted of the Veteran's service medical records, the 
Veteran's post-service VA and private medical records, and 
statements from the Veteran.  The Board denied the claims 
because there was no evidence that the Veteran was treated 
for a left foot disability or any gynecological condition 
during service.    

The Veteran applied to reopen her claims for service 
connection for vaginitis with removal of the uterus and 
fibroid tumors and a left foot disability in February 2005.  
The Board finds that the evidence received since the last 
final decision is cumulative of other evidence of record and 
does not raise a reasonable possibility of substantiating the 
Veteran's claims.

In support of her application to reopen her claims for 
service connection, the Veteran submitted post-service VA 
medical records dated from April 2003 to November 2005.  The 
records do not demonstrate that the Veteran was treated for 
or diagnosed with a left foot disability or any gynecological 
disability during active service.  The records only show, in 
pertinent part, that the Veteran received treatment for 
menorrhagia in April 2003.         

The Board finds that no new and material evidence has been 
submitted with regard to the claims for service connection 
for vaginitis with removal of the uterus and fibroid tumors 
and a left foot disability.  Although the additionally 
submitted medical records are new, in the sense that they 
were not previously considered by agency decisionmakers, they 
are not material.  The records do not show that the Veteran 
was treated for or diagnosed with any left foot or 
gynecological disability during her period of military 
service.  Accordingly, the evidence does not establish a fact 
necessary to substantiate the claims, and the claims for 
service connection for vaginitis with removal of the uterus 
and fibroid tumors and a left foot disability cannot be 
reopened on the basis of that evidence.  38 C.F.R. 
§ 3.156(a).  

Although the Veteran has submitted new evidence that was not 
before the Board in April 2003, the new evidence is not 
material to the claims and does not warrant reopening of the 
previously denied claims because it does not raise a 
reasonable possibility of substantiating the claims.

Therefore, it is the determination of the Board that new and 
material evidence has not been submitted with regard to the 
claims for service connection for vaginitis with removal of 
the uterus and fibroid tumors and a left foot disability 
since the April 2003 RO decision because no competent 
evidence has been submitted showing that the Veteran was 
treated for any gynecological or left foot disability in 
service or within one year following her separation from 
service.  Thus, the claims for service connection for 
vaginitis with removal of the uterus and fibroid tumors and a 
left foot disability are not reopened and the benefits sought 
on appeal with regard to those claims remain denied.  

Service Connection 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  
 
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Degmetich v. Brown, 104 F. 3d 1328 (1997); Cuevas v. 
Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  Service connection for certain chronic 
diseases, including arthritis, will be rebuttably presumed if 
they are manifest to a compensable degree within one year 
following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).   

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).    

The first requirement for any service connection claim is 
evidence of a current disability.  Boyer, 210 F.3d at 1353; 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The 
Veteran's service medical records are negative for any 
complaints of or treatment for any rash on the bilateral feet 
or any low back arthritis.  At her March 1991 separation 
examination, although the Veteran complained of recurrent 
back pain, there was no x-ray evidence of low back arthritis.  
Her skin was found to have no abnormalities.  

There are no post-service medical records showing any rash of 
the bilateral feet or low back arthritis.  Although the 
Veteran has complained of osteoarthritis in the low back, a 
February 2005 x-ray and June 2005 VA examination revealed 
normal x-rays of the lumbosacral spine.  The only x-ray 
evidence of osteoarthritis has been in the Veteran's 
bilateral knees.          

Absent evidence of a current disability, service connection 
for a rash on the bilateral feet and low back arthritis must 
be denied.  There is no competent medical evidence of record 
that demonstrates the presence of any low back arthritis or 
skin disability.  Because no low back arthritis or skin 
disability has been diagnosed in this case, the Board finds 
that service connection for a rash on the bilateral feet and 
low back arthritis is not warranted.

The Board has considered the Veteran's claims that she has a 
rash on the bilateral feet and low back arthritis related to 
her service.  However, as a layperson, the Veteran is not 
competent to give a medical opinion on diagnosis, causation, 
or aggravation of a medical condition.  Bostain v. West, 11 
Vet. App. 124 (1998); Routen v. West, 142 F.3d. 1434 (Fed. 
Cir. 1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The Board acknowledges that the Veteran is competent to give 
evidence about what she experienced.  Layno v. Brown, 6 Vet. 
App. 465 (1994).  Competency must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67 (1997).  

The Board finds that the preponderance of the evidence is 
against the claims for service connection, and the claims 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2008).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide."  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in March 2005; a rating 
decision in August 2005; and a statement of the case in 
February 2006.  These documents discussed specific evidence, 
the particular legal requirements applicable to the claims, 
the evidence considered, the pertinent laws and regulations, 
and the reasons for the decisions.  VA made all efforts to 
notify and to assist the appellant with regard to the 
evidence obtained, the evidence needed, the responsibilities 
of the parties in obtaining the evidence, and the general 
notice of the need for any evidence in the appellant's 
possession.  The Board finds that any defect with regard to 
the timing or content of the notice to the appellant is 
harmless because of the thorough and informative notices 
provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claims with an 
adjudication of the claims by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the October 2008 
supplemental statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination in 
relation to the claim for service connection for low back 
arthritis.  VA has not obtained medical examinations in 
relation to the claims for service connection for vaginitis 
with removal of the uterus and fibroid tumors, a left foot 
disability, and a rash on the bilateral feet because there is 
no competent evidence that these disabilities are the result 
of any event, injury, or disease in service.  38 C.F.R. 
§ 3.159(c)(4) (2008).  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.





ORDER

The application to reopen the claim for service connection 
for vaginitis with removal of the uterus and fibroid tumors 
is denied.  

The application to reopen the claim for service connection 
for a left foot disability is denied.  

Service connection for a rash on the bilateral feet is 
denied.  

Service connection for low back arthritis is denied.  



____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


